March 21, 2016 United States Securities and Exchange Commission Division of Corporate Finance Attn:Mara L. Ransom Mail Stop 3561 Washington, DC20549 Correspondence regarding Comment Letter Re: Educational Development Corp (EDUC) Form 10-K for Fiscal Year Ended February 28, 2015 Filed May 28, 2015 File No. 000-04957 Definitive Proxy Statement on Schedule 14A Filed June 16, 2015 File No. 000-04957 Ms Ransom: We are in receipt of the above referenced Comment Letter.I spoke with Michael Kennedy, Staff Attorney, on March 18th, 2016, and he granted us an extension to March 25th, 2016, to respond to the original comment letter. Thank you. Sincerely, /s/ Marilyn Pinney Marilyn Pinney Controller Educational Development Corporation 918.622.4522 x118 Marilyn.pinney@edcpub.com
